Citation Nr: 1532910	
Decision Date: 08/03/15    Archive Date: 08/11/15

DOCKET NO.  14-05 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a left foot disability, including second and third hammertoes and residuals of fifth toe dislocation.  

2.  Entitlement to service connection for a left ankle disability, to include secondary to left foot disability.

3.  Entitlement to service connection for a back disability.


REPRESENTATION

Veteran represented by:	Nebraska Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse

ATTORNEY FOR THE BOARD

H. M. Walker, Counsel


INTRODUCTION

The Veteran served on active duty from June 2001 to June 2005.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a May 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, which denied the benefits on appeal.

In April 2015, the Veteran appeared and testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the Veteran's claims file.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  

The issues of entitlement to service connection for left foot disability and left ankle disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

The preponderance of the evidence shows that the Veteran's back disability is related to an event, injury, or disease incurred during service.

CONCLUSION OF LAW

Service connection for a back disability is warranted.  38 U.S.C.A. §§ 1110, 1133 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The VCAA describes VA's duties to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  In light of the favorable decision herein as to entitlement to service connection for a back disability, the Board finds that any deficiencies in notice or assistance were not prejudicial to the Veteran.

Factual Background and Analysis

The Veteran contends that he injured his back during active duty, and has continued to have back pain since service.

A review of the Veteran's service treatment records shows no complaints of low back problems during service.  Despite the lack of documentation in his service treatment records, the Veteran has submitted a few buddy statements recalling his back pain and injury during service.  

A January 2014 private x-ray of the lumbar spine showed, biomechanical alterations and spinal misalignments were present with mild degenerative joint disease at L4-L5.  The Veteran's private chiropractor provided an opinion in April 2015.  After review of the record and interview and examination of the Veteran, the chiropractor opined that the Veteran's back disability was related to his military service.  The chiropractor provided a detailed rationale for his opinion.  

In an April 2015 opinion from the Veteran's private physician, he indicated that x-ray evidence shows spinal bifida occulta, and that his chronic back pain was aggravated by his military service and/or PTSD.  The physician reviewed the Veteran's claims file and interviewed and examined the Veteran.  

The Board notes that no VA examination was conducted regarding the Veteran's claimed back disability, and there are no clinical opinions contrary to the private opinions dated in April 2015.  Indeed, there is some evidence that the Veteran's back disability may be congenital in nature, but this is not clearly confirmed by the private x-ray report dated in January 2014.  Nevertheless, the private physician provided a clear opinion finding that the Veteran's back disability was aggravated by his military service and/or service-connected PTSD, and the private chiropractor related the Veteran's current back disability to his military service.  Ultimately, the Board concludes that the preponderance of the evidence shows that the Veteran's current low back disability is causally related to an event, disease, or injury incurred during his military service.  Service connection or a back disability is warranted.  


ORDER

Service connection for a back disability is granted.  


REMAND

The Board finds that further evidentiary development is necessary regarding the Veteran's service connection claims for left foot disability and left ankle disability.  

The Veteran contends that his left foot disability was aggravated during his period of service, because a projectile was dropped on his foot.  He contends that his left ankle disability is secondary to his left foot disability.  Upon medical examination at enlistment (June 2000), the Veteran was noted to have pes cavus, moderate to severe, asymptomatic, and inversion of the fifth toe, claw like.  

X-rays of the left foot and ankle performed in July 2010 showed no acute findings in either the left foot or left ankle.  Hammertoes deformities in the left foot were seen.  There was minimal retrocalcaneal spurring in the left ankle.  The Veteran has reported left foot and ankle pain during and since service.  Later VA treatment records show the Veteran's complaints of left foot pain and left ankle edema.  

The Veteran submitted a positive opinion from his private podiatrist, dated in February 2015.  The podiatrist opined that his left fifth toe disability was at least as likely as not related to his military service.  The Board finds that although the treating podiatrist provided a positive opinion, there is evidence that the Veteran's left foot disability preexisted service.  As such, the 2015 opinion is inadequate as it does not address the possible preexisting nature of his left foot disability and any subsequent aggravation.  

The Veteran has not been afforded a VA examination to determine the etiology of his left foot disability, and whether any left ankle disability was caused or aggravated by his left foot disability.  

In other words, the low threshold for when a VA examination is warranted has been met as to these two issues.  See 38 C.F.R. § 3.159(c)(4).  As such, an examination is required to determine whether the Veteran's current left foot complaints are related to the notation of left pes cavus with fifth toe inversion at enlistment, and if so, whether there is clear and unmistakable evidence that the left foot disability was not aggravated during his period of active duty.  If the left foot disability was aggravated during his period of active duty, then an opinion is needed for secondary service connection for his claimed left ankle disability.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA or private treatment records related to the Veteran's left foot and left ankle disabilities.  

2.  Then, the AOJ should schedule the Veteran for an appropriate VA examination for his claimed left foot and left ankle disabilities.  All appropriate tests and studies should be performed and all clinical findings reported in detail.  The claims file contained in Virtual VA/VBMS, should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed.  Additionally, the examiner should elicit from the Veteran a history of his symptoms and onset relating to his claimed left foot and left ankle disabilities

After reviewing the file, examining the Veteran, and noting his reported history of symptoms, the examiner should determine whether the Veteran has current diagnoses of left foot and left ankle disabilities. 

Then, the examiner should provide an opinion to the following:

(a) For each left foot disability identified, the examiner should opine as to whether such disability clearly and unmistakably preexisted service.  In other words, is any current left foot disability a manifestation of his moderate to severe pes cavus with fifth toe inversion of the left foot noted upon enlistment?  If so, the examiner should offer an opinion as to whether such disability clearly and unmistakably was not aggravated in service.

(b) If any identified left foot disability did not preexist service (or his current complaints are unrelated to the left foot problems noted during his enlistment examination), the examiner should opine as to whether it is at least as likely as not that any such disability had its onset in service; or is otherwise related to service. 

(c) For any left ankle disability identified, the examiner should opine as to whether it is at least as likely as not that any left ankle disability was caused by an event, injury, or disease in service.

(d) If any identified left ankle disability was not caused by service, the examiner should opine as to whether it is at least as likely as not caused by or aggravated by his claimed left foot disability. 

The examiner is asked to specifically discuss the Veteran's contention that he dropped a projectile or other object on his left foot during service.  

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

The examiner should provide a complete rationale for all opinions provided.

If the Veteran does not appear for the scheduled examination, the examiner is asked to provide the requested opinions if possible based on a review of the claims file.

3.  After completion of the above, the AOJ should review the expanded record and determine if the appeal can be granted.  If the claims remain denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case.  After an opportunity to respond, the case should be returned to the Board for appellate review.

By this remand, the Board intimates no opinion as to any final outcome warranted.

No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


